Exhibit 10.1

GRUBHUB INC.

 

FIRST AMENDMENT TO

2015 LONG-TERM INCENTIVE PLAN

 

 

THIS AMENDMENT (this “Amendment”) to the Grubhub Inc. 2015 Long-Term Incentive
Plan, is made and adopted by the Board of Directors (the “Board”) of Grubhub
Inc., a Delaware corporation (the “Company”), effective as of the Effective Date
(as defined below). All capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Plan (as
defined below).

 

RECITALS

 

WHEREAS, the Company has previously adopted, and the Company’s stockholders have
previously approved, the Grubhub Inc. 2015 Long-Term Incentive Plan (as amended
from time to time, the “Plan”);

 

WHEREAS, pursuant to Section 13.1 of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan, with any amendment to the Share Reserve subject to the approval of the
holders of the Company’s Common Stock entitled to vote in accordance with
applicable law;

 

WHEREAS, the Board believes it is in the best interests of the Company and its
stockholders to amend the Plan to increase the Share Reserve under the Plan and
make such other changes as set forth herein; and

 

WHEREAS, this Amendment shall become effective upon the approval of this
Amendment by the Company’s stockholders (the date of such approval, the
“Effective Date”).

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of the Effective Date:

 

AMENDMENT

 

1.

The first sentence of Section 4.1(a) of the Plan is hereby deleted and replaced
in its entirety with the following:

 

“Subject to any increase or decrease pursuant to Section 4.2, the aggregate
number of shares of Common Stock that may be issued or used for reference
purposes, or with respect to which Awards may be granted, will not exceed the
sum of (i) 15.4 million shares and (ii) any shares currently outstanding under
the 2013 Omnibus Incentive Plan (the “Prior Plan”) which, following the
Effective Date, expire, are terminated or are cash-settled or canceled for any
reason without having been exercised in full (subject to the limitations set
forth in Section 4.1(c)) (such aggregate number, the “Share Reserve”).”

 

 

--------------------------------------------------------------------------------

 

2.

Section 6.3(g) of the Plan is hereby amended by adding the following sentence to
the end of such provision:

“In no event shall dividends or dividend equivalents be paid with respect to
Options.”

 

3.

This Amendment shall be and is hereby incorporated into and forms a part of the
Plan.

4.

Except as expressly provided herein, all terms and conditions of the Plan shall
continue in full force and effect.

 

* * *

2